Title: From Thomas Jefferson to George Jefferson, 25 February 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Feb. 25. 1803.
          
          Having occasion to pay 1000. D. in Richmond on the 10th. of March ensuing I have drawn on you for that sum payable then to Craven Peyton, for which you shall be duly provided. mr Barnes will put the money into the mail here on the 8th. and you will consequently recieve it on the 9th. 
          Two small boxes, not ready in time for Capt Sprogall, will follow by the first vessel to be forwarded to Monticello. accept my affectionate salutations.
          
            Th: Jefferson
          
         